DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, and 8-23are hereby deemed as allowed.

The following is an examiner’s statement of reasons for allowance, as underlined and bolded: 
Regarding Claim 1; a railway vehicle underfloor device to be mounted under a floor of a railway vehicle, the railway vehicle underfloor device comprising: a housing provided with an opening on at least a top face of the housing in a vertical direction and an open portion therein, the open portion being a space extending in the vertical direction from the opening to a bottom face of the housing; a first closed portion provided with an outer surface forming a portion of the housing, a portion of the outer surface being in contact with the open portion, the portion of the outer surface in contact with the open portion being provided with a first connection port through which a first outfitting cable that electrically connects to an electronic component to be housed inside the first closed portion is to be passed; and a second closed portion provided with an outer surface forming a portion of the housing, a portion of the outer surface being in contact with the open portion, the portion of the outer surface in contact with the open portion being provided with a second connection port through which a second outfitting cable that electrically connects to an electronic component to be housed inside the second closed portion is to be passed, PatentAttorney Docket No. wherein the first outfitting cable and the second outfitting cable are to be passed through the opening and the open portion, and respectively through the first connection port and the second connection port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150357799 A1
NAKASHIMA; Akinori
Fig.’s 4-5
US 20090240384 A1
Ikemoto; Minoru
Fig.’s 11-13
US-9694689-B2
US-9694689-B2
Fig. 5


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY L SMITH/Primary Examiner, Art Unit 2835